Case 2:18-cv-07458-ARR-JO Document 44 Filed 08/12/20 Page 1 of 2 PageID #: 172



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 WENCESLAW MURILLO,
                                                                       2:18-cv-07458 (ARR) (JO)
                    Plaintiff,
                                                                       Opinion & Order
                            — against —
                                                                       Not for electronic or print
 GOLDEN DOLPHIN RESTAURANT CORP. et al.,                               publication

                    Defendants.


ROSS, United States District Judge:

        This Court has received the sua sponte Report and Recommendation on the instant case dated

July 28, 2020, from the Honorable James Orenstein, United States Magistrate Judge. No objections

have been filed. The Court reviews “de novo any part of the magistrate judge’s disposition that has

been properly objected to.” Fed. R. Civ. P. 72(b); see also Brissett v. Manhattan & Bronx Surface Transit

Operating Auth., No. 09-CV-874 (CBA)(LB), 2011 WL 1930682, at *1 (E.D.N.Y. May 19, 2011), aff’d,

472 F. App’x 73 (2d Cir. 2012) (summary order). Where no timely objections have been filed, “the

district court need only satisfy itself that there is no clear error on the face of the record.” Finley v.

Trans Union, Experian, Equifax, No. 17-CV-0371 (LDH)(LB), 2017 WL 4838764, at *1 (E.D.N.Y.

Oct. 24, 2017) (quoting Estate of Ellington ex rel. Ellington v. Harbrew Imports Ltd., 812 F. Supp. 2d 186,

189 (E.D.N.Y. 2011)). Having reviewed the record, I find no clear error. I therefore adopt the

Report and Recommendation, in its entirety, as the opinion of the Court pursuant to 28 U.S.C. §

636(b)(1).

        Accordingly, the motion for settlement approval pursuant to Cheeks v. Freeport Pancake House,

Inc., 796 F.3d 199 (2d Cir. 2015), is granted, and the settlement is approved.


SO ORDERED.
Case 2:18-cv-07458-ARR-JO Document 44 Filed 08/12/20 Page 2 of 2 PageID #: 173




                                          _______/s/________________
                                          Allyne R. Ross
                                          United States District Judge

Dated:      August 12, 2020
            Brooklyn, New York




                                      2
